DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is response to the claims filed on November 18, 2022.  Claims 1, 3 – 11, 13, and 17 – 22 were previously pending.  Claims 1, 6 and 13 are amended.  Claims 17 – 19 are canceled. Claim 23 is new. Claims 1, 3 – 11, 13, and 20 – 23 are currently pending. 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/27/2020 is acknowledged and being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application JP2017-190393 filed in Japan on 09/29/2017.

Response to Arguments
35 U.S.C. 101
Applicant argues, see pages 9 – 11 of Applicant’s Remarks filed on November 18, 2022, that the previous rejection did not provide factual evidence that the particular claimed features, even if directed to an abstract idea, are within the meaning of an “existing process” with the instruction to simply “apply it” via generic computer technology.  Applicant further argues that the previous rejection provided no factual evidence that the particular claimed features would be considered an “existing process”.  Examiner respectfully disagrees with Applicant’s analysis of the additional elements in step 2A prong two under MPEP 2106.05(f).  MPEP 2106.05(f)(2) describes that when determining whether a claim simply recites a judicial exception with the words “apply it” (or an equivalent), such as mere instructions to implement an abstract idea on a computer, examiners consider whether the claim’s additional elements invoke computers or other machinery merely as a tool to perform an existing process.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.  The additional elements in the instant application, such as memory, a processor, and a network are described generically in the instant specification, see [0018] and [0188] – [0190], such that the additional elements are used merely as a tool to perform existing processes of receive, store, and/or transmit data, which does not integrate the judicial exception into a practical application or amount to significantly more.  
Furthermore, "novelty” of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." See court rulings on Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty."). See MPEP 2106.05(I). 
Applicant further argues on page 12, that claim 22 provides a practical application of “communicating over a network” and “notify the user”.  Examiner respectfully disagrees with this analysis.  Assuming the additional elements of claim 22 are not considered merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), under step 2A prong two, the additional elements of “communicating over a network” and “notify the user” are recited at a high level of generality (i.e., as a general means of sending/receiving information over a network), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Insignificant extra-solution activity is further evaluated in step 2B to determine if the additional elements amount to significantly more than the judicial exception.  The courts have recognized that receiving or transmitting data over a network as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See MPEP2106.05(d)(II).
For the reasons stated above, Examiner respectfully finds Applicant’s arguments unpersuasive and maintains that the claims are ineligible subject matter under 35 U.S.C. 101.  

35 U.S.C. 103
Applicant’s arguments with respect to the rejection of claims 1, 6, and 13 under 35 U.S.C. 103 have been fully considered but are moot under new grounds of rejection.  As detailed below, Examiner is relying upon US 20120123673 A1 to Perks to teach the amended limitations of independent claims 1, 6, and 13 of wherein the plurality of shops are physical shops.  
Applicant's arguments with respect to the rejection of claims 3 – 5, 7 – 11, and 20 - 22 under 35 U.S.C. 103 have been fully considered but are not persuasive. As stated in the arguments above, the examiner is maintaining the rejection for claims 1, 6, and 13. Therefore claims 3 – 5, 7 – 11, and 20 - 22 remain rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 – 11, 13, and 20 – 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
 	The claims are directed to a systems and a method for purchase support of registered items by a user.  Therefore, these claims are being interpreted as falling into one of the statutory categories.
 
Claims 1, 6 and 13 are independent claims that recite limitations that are certain methods of organizing human activity for commercial interactions including agreements in the form of contracts, marketing or sales activates or behaviors, or business relations.  All of the limitations in claim 13, as drafted, under its broadest reasonable interpretation, covers a mental process, which is an abstract idea.  In claims 1 and 6, all limitations outside of the additional elements constitute an abstract idea of certain methods of organizing human activity for commercial interactions. Claim 1, and similarly claim 6, recite:
A purchase support apparatus comprising: 
at least one memory configured to store instructions; and 
at least one processor configured to execute the instructions to: 
identify a plurality of shops registered by a user; 
obtain, over a network, a selling price of an article, registered by the user, at each of the plurality of shops based at least on the plurality of shops being registered by the user; 
upon any of a predetermined period of time elapsing after the user registered at least one of the article and the shop, at least one of a sensor and a camera detecting that a stock of a previously purchased version of the article has depleted, and at least one of the shops transmitting event information over the network, compare a requested purchase price of the article registered by the user with a selling price of the article at each of the plurality of shops registered by the user and determine whether or not the selling price is lower than or equal to the requested purchase price; and 
when it is determined that the selling price is lower than or equal to the requested purchase price, notify the user of information regarding the selling price and at least one of the shops, wherein the plurality of shops are physical shops.

The remaining claim features, limitations, and/or steps that are recited beyond the identified judicial exception are considered additional elements.  The additional elements are further evaluated in Step 2A prong 2 and Step 2B to determine if the judicial exception has been integrated into a practical application or amounts to significantly more than the judicial exception.  The additional elements in claims 1 and 6 are the following:
purchase support apparatus
at least one memory configured to store instructions 
at least one processor configured to execute the instructions
purchase support terminal configured to be able to communicate with a purchase support apparatus 
at least one second memory configured to store instructions 
at least one second processor configured to execute the instructions
display unit 
a network
a sensor and a camera

The judicial exception is not integrated into a practical application.  The judicial exception is not integrated into a practical application because the additional elements, as noted above, are recited at a high level of generality such that it amounts to no more than merely using a computer as a tool to perform the abstract idea. See MPEP 2106.05(f). Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. Claim 13 comprises the judicial exception alone with no additional elements.  Thus, the judicial exception in claim 13 is also directed to an abstract idea.
 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than mere instructions to apply the judicial exception using generic computer components. The same analysis applies here in step 2B and does not provide an inventive concept.  Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea and does not amount to significantly more than the judicial exception.  As stated above, claim 13 has no additional elements aside from the judicial exception. The claims are not patent eligible. 
 
Claims 3 – 5, 7 – 11, and 20 - 23 are dependents of claims 1, 6, and 13, and have been given the full two part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea of the independent claims.  Claim 22 recites the additional elements of “a network” and “outputting a display”.  Claim 23 recites the additional element of a shop apparatus. Similar to the independent claims, the additional elements of the dependent claims are recited at a high-level of generality such that it amounts to no more than merely using a computer as a tool to perform the abstract idea.  Simply implementing the abstract idea on generic computer components is not a practical application of the judicial exception and does not amount to significantly more than the judicial exception.  The claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 7, 13, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070073593 A1 to Perry et al (hereafter Perry), in view of US 20160132821 A1 to Glasgow et al (hereafter Glasgow), and in view of US 20120123673 A1 to Perks et al (hereafter Perks).  

Claim 1.  A purchase support apparatus comprising: 
at least one memory configured to store instructions; (Perry [0057] computer programs stored in recording media 170 on servers)
and at least one processor configured to execute the instructions to: (Perry [0048] digital storage and processing device)
identify a plurality of shops registered by a user; (Perry [0137] the active alert can…be limited to particular merchants selected by the user.)
obtain, over a network, a selling price of an article, registered by the user, at each of the plurality of shops based at least on the plurality of shops being registered by the user; (Perry [0137] users can set active alerts so that they will be notified when the price of a particular product reaches a specified level selected by the user.  Fig. 20 and [0139] The specific alert entries in this alert grid contains links 356 to price alert comparison grid pages that provide a current price comparison grid 136 for the target product.)
upon (Perry [0148] Any reduction in the relevant price of a product can trigger an alert for a that product. For example, where the alert is set at a specific net effective price, the reduction in net effective price that triggers the alert may reflect an actual reduction in the publicly available list price for a merchant, or the availability of free shipping, a coupon or another promotional offer from the merchant.)
compare a requested purchase price of an article registered by a user with a selling price of the article at each of a plurality of shops registered by the user and determines whether or not the selling price is lower than or equal to the requested purchase price; and (Perry [0141] Referring to FIG. 21, in one embodiment the first step 372 in providing an active price alert is to receive a request from a user to notify the user when the price of a specific product reaches a specified price threshold. The second step 374 is to monitor the price of the product on a plurality of web pages. The third step 376 is to provide a notification to the user when the price of the product is at or below the specified price threshold.)  
when it is determined that the selling price is lower than or equal to the requested purchase price, notify the user of information regarding the selling price and at least one of the shops, (Perry [0141] The third step 376 is to provide a notification to the user when the price of the product is at or below the specified price threshold. [0149] When an active alert is triggered, the system automatically generates a user notification. Such notification can take any form, including without limitation an e-mail, a toast, a mini-toast, an alarm, etc. In one embodiment, the notification is sent as an e-mail to the user. As illustrated in FIG. 24, the email notification 388 can indicate that the active alert has been met 390, identify the target product 392, anchor alert price 394, current price 396, target price 398 and savings 400 and provide merchant information and links to the merchants offering the price that triggered the alert.)

Regarding the following limitation, 
upon any of a predetermined period of time elapsing after the user registered at least one of the article and the shop, at least one of a sensor and a camera detecting that a stock of a previously purchased version of the article has depleted, and at least one of the shops transmitting event information over the network
As shown above, Perry teaches at least one of the shops transmitting event information over the network (Perry [0148]).  Perry does not teach upon any of a predetermined period of time elapsing after the user registered at least one of the article and the shop, at least one of a sensor and a camera detecting that a stock of a previously purchased version of the article has depleted. 
However, Glasgow teaches, 
upon any of a predetermined period of time elapsing after the user registered at least one of the article and the shop ([0105], The farmer does not want food ordered immediately, but instead prefers to allow a period of time to elapse, in which either the farmer replenishes the feed from local production or does not. Accordingly, a duration was set in the row of the condition table 1120 that corresponds to the farmer's feed sensor. After the elapse of time, if the quantity of feed is still below the threshold, the order condition for feed is met (operation 1330)…See also FIG. 11 element 1120 showing the duration criteria. See also [0026]…the user may specify an item, a quantity of the item […] the user may specify one or more sellers on the one or more electronic commerce sites that the user prefers to do business with.) at least one of a sensor and a camera detecting that a stock of a previously purchased version of the article has depleted ([0094] For example, a scale in a woodshed may provide a weight measurement or multiple cameras may provide images. Data from multiple sensors may be of a single type or of different types.)
The teachings of Glasgow are applicable to Perry as they both share characteristics and capabilities, namely, they are directed to techniques for monitoring the usage of consumable items by a user.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Perry to include the techniques of Glasgow with the motivation that the techniques of Glasgow may obviate a need for certain efforts or resources that otherwise would be involved in determining when to order items of interest and where to source them from, and the efforts expended by a user in ordering items of interest may be reduced. Further, the techniques may facilitate the generation of orders for items needed by users without requiring the user to place the order or even recognize the need for the item, and may facilitate the placement of orders with sources without requiring the user to evaluate the offerings of each source. (Glasgow [0115] – [0116])

Regarding the following limitation, 
wherein the plurality of shops are physical shops.
Perry teaches the plurality of shops, as shown above and in [0137].  Perry does not explicitly teach that the shops are physical shops.  However, Perks teaches, see FIG. 3 and [0040], “The retails stores corresponding to the data sources 304-306 can be brick and mortar stores, while the data sources pertaining to the online stores 308-310 can pertain to online retail stores, online classified systems, etc.”.  
This technique of Perks is applicable to the system of Perry as they both share characteristics and capabilities, namely, they are directed to price monitoring of products at multiple stores. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the online merchant of Perry to include physical stores as taught by Perks. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Perry so that a user can quickly ascertain which stores have a product of interest in stock, which stores are closest to the user and which stores have the cheapest prices for the products of interest. (see paragraph [0006] of Perks). 
 
Regarding Claim 6, see above relevant rejection of claim 1.  In addition, Perry teaches, 
the purchase support terminal comprising: 
at least one second memory configured to store instructions; and (Perry [0046] a client application program stored in a plurality of third recording media 120 on a plurality of user computers 122)
at least one second processor configured to execute the instructions to:  (Perry [0048] a user computer 122 can be a personal computer, workstation, personal digital assistant, cellular or other mobile phone, television, or any other digital device.)
register the requested purchase price of the article that a user wishes to purchase; and  (Perry [0137] …users can set active alerts so that they will be notified when the price of a particular product reaches a specified level selected by the user.)
cause a display unit to display the information regarding the selling price and the at least one of the shops notified by the  at least one first processor.  (Perry [0138] Active alerts can be set to notify the user by any available means, including without limitation by a price alert toast, by a price alert email, or by a price alert notification window.  [0150] …the price alert notification is a toast that notifies the user that an alert has been met and provides basic details including the name of the target product, the anchor alert price, target price, current price and savings, and the name of the merchant.)

Regarding Claim 13, see above relevant rejection of claim 1.  In addition, Perry teaches the limitations can be performed as a method (Perry [0045] system and methods). 

Claim 7. Perry, in view of Glasgow and Perks, teaches the purchase support terminal according to claim 6.  Regarding the following limitation, 
wherein the at least one second processor is configured to execute the instructions to: 
cause the information regarding the selling price and the at least one of the shops notified by the at least one first processor to be displayed on a map.  
Perry teaches alerting a customer with information regarding the price of the item and merchant information (Perry [0150] …the price alert notification is a toast that notifies the user that an alert has been met and provides basic details including the name of the target product, the anchor alert price, target price, current price and savings, and the name of the merchant..)
Perry does not teach displaying this information on a map.  However, Perks teaches (Perks [0022] The system 100 further comprises a map generator component 108 that generates a map for display to a user on a display 110 of a computing device … The map generated by the map generator component 108 can further include price information with respect to products that are in stock at the retail stores represented on the map, such that the user can ascertain which stores have which products in stock and at what price(s).)
It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of Perks with the teachings of Perry with the motivation that (Perks [0006] by reviewing the map, the user can quickly ascertain which stores have a product of interest in stock, which stores are closest to the user and which stores have the cheapest prices for the products of interest. The map can include additional data that can aid the user in selecting products or performing a shopping trip.)

Claim 22. Perry, in view of Glasgow and Perks, teaches the purchase support apparatus according to claim 1. Perry further teaches, 
wherein the at least one processor is further configured to execute the instructions to: 
obtain the selling price of the article at each of the plurality of shops by communicating over a network to which devices of each of the plurality of shops are connected; and ([0118] Referring to FIG. 15, in one embodiment the first step 282 in the process of comparative shopping is to identify a product offered for sale by a first merchant that is displayed to a user on a merchant web page. The second step 284 is to extract first records from the merchant web page such as the price of the product and the name of the merchant. The third step 286 is to retrieve second records from a database system including the prices and the names of any merchants selling the product.) 
Regarding the following limitation, Perry teaches,
notify the user of the information by outputting a display of a physical location of the at least one of the shops. (Perry [0118] The fourth step 288 is to format these second records into merchant listing that can be displayed to a user, each merchant listing containing at least the name of the merchant and the price of the product. The fifth step 290 is to display the merchant listings to the user so that the user can see which merchants offer the product being displayed and compare their prices for the product)
Perry teaches notifying the user of “at least the name of the merchant” but doesn’t explicitly teach “display of a physical location”.  However, Perks teaches (Perks [0022] The system 100 further comprises a map generator component 108 that generates a map for display to a user on a display 110 of a computing device … The map generated by the map generator component 108 can further include price information with respect to products that are in stock at the retail stores represented on the map, such that the user can ascertain which stores have which products in stock and at what price(s).).  The rationale to combine the teachings of Perks with the teachings of Perry would persist from 7. 

Claim 23. Perry, in view of Glasgow and Perks, teaches the purchase support apparatus according to claim 1. Perry further teaches, 
wherein the selling price is a price having been input, into a shop apparatus by a shop proprietor that runs at least one of the physical shop, and having been transmitted from the shop apparatus. (FIG. 1 ele. 152 “merchant application servers” and ele. 102 “network”; and [0109] “For each merchant, the grid displays the list price 140 (which represents the lowest published product price on the merchant's publicly available web site)”)


Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070073593 A1 to Perry in view of US 20160132821 A1 to Glasgow and in view of US 20120123673 A1 to Perks, and further in view of US 20160275424 A1 to Concannon et al (hereafter Concannon). 

Claims 3 and 17. Using the language of claim 3 variant, Perry, in view of Glasgow and Perks, teaches the purchase support apparatus according to claim 1.   Perry does not teach the following limitations, however, Concannon teaches,
wherein the at least one processor is further configured to execute the instructions to: 
determine whether or not a ratio of an elapsing period from a previous purchase time of the article to a purchase cycle registered for the article registered by the user is greater than or equal to a predetermined threshold, (Concannon [0042] In accordance with at least one embodiment, a user may be given the ability to provide threshold criteria for each item added to the subscription system. Thresholds may be set with respect to consumption rates in that the threshold is reached when a certain amount or useful life is left for a product. For example, the user may indicate that a replacement product should be sent to him once he has only 10% of the product left. … For example, if the average shipping time for item A is one week and the consumption rate of item A is one month (one of item A is consumed every 30 days), then the subscription system may recommend immediate shipping once the item is at 23.3% (seven days divided by 30 days) so that the consumer is likely to receive the replacement item A just as he or she runs out. In this example, the subscription system may also recommend a shipping threshold of 40% so that item A may be shipped any time that the consumer has less than 40% of the product left. In accordance with at least one embodiment, a user may also provide additional criteria 314 for the subscription system. For example, in a subscription system, the user may request that the system obtain permission before purchasing any products that have substantially increased in price. This gives the consumer the ability to review the purchase prior to shipping as well as providing the user with the opportunity to switch products.)
wherein when it is determined that the ratio is greater than or equal to the predetermined threshold, (Concannon [0042] For example, if the average shipping time for item A is one week and the consumption rate of item A is one month (one of item A is consumed every 30 days), then the subscription system may recommend immediate shipping once the item is at 23.3% (seven days divided by 30 days)  [0061] In some of these embodiments, a threshold may be provided such that the item may be renewed at any time that the determine amount of item left falls below the provided threshold.)
One of ordinary skill in the art would have recognized that applying the known technique of Concannon to Perry would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Concannon to the teaching of Perry would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such determining if a ratio or percent of threshold amount of time for a recurring order has been exceeded. Further, applying the technique of Concannon to Perry, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient determination on whether or not a user is approaching a time that the user is likely to need to place an order for an item based on a recurring schedule for that item.  The technique allows for alerting the user of a potential need to purchase replenishment of an item before running out of said item, which could cause inconvenience to the user. 
Examiner’s Note: As shown above, Concannon teaches that the ratio is based the number of days remaining in a purchase cycle, rather than the number of days elapsed in a purchase cycle. The number of days remaining in a cycle is merely the difference between the number of days in the cycle and the number of days elapsed in the cycle.  Therefore, Concannon teaches determining if the ratio is below a threshold ratio, as in how much of the item is remaining, rather than above a threshold ratio, as in how much of the item has been consumed.  One of ordinary skill in the art would recognize that using remaining days rather than elapsed days is relative, and provides the same functionality when comparing a ratio of a measurement of time within the purchase cycle to a predetermined threshold.

Perry further teaches, 
the at least one processor determines whether or not the selling price is lower than or equal to the requested purchase price.  (Perry [0141] Referring to FIG. 21, in one embodiment the first step 372 in providing an active price alert is to receive a request from a user to notify the user when the price of a specific product reaches a specified price threshold.  The second step 374 is to monitor the price of the product on a plurality of web pages. The third step 376 is to provide a notification to the user when the price of the product is at or below the specified price threshold.)  

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070073593 A1 to Perry in view of US 20160132821 A1 to Glasgow and in view of US 20120123673 A1 to Perks, and further in view of US 20160171479 A1 to Prakash et al (hereafter Prakash).

Claims 4 and 18.  Using the language of claim 4 variant, Perry, in view of Glasgow and Perks, teaches the purchase support apparatus according to claim 1.  Perry does not teach the following limitation, however, Prakash teaches,
wherein the article registered by the user is a stock shortage article detected based on an output signal of a sensor installed in a storage place where the user stores the article.  (Prakash [0075] For example, a smart refrigerator may only be allowed to purchase groceries. Further, the smart refrigerator may only be allowed to purchase groceries previously specified by the user, groceries that are currently inside the refrigerator, groceries that are running low, and/or groceries from stores located in a certain region. Some policies may specify when to alert the user about transactions and other events. For example, a message (e.g., email, SMS, phone call, etc.) may be sent to the user device any time the machine-to-machine device makes a purchase or pays a bill. In some embodiments, a transaction may not be allowed to take place unless the user indicates approval of the transaction (e.g., by replying to the message above). [0085]The first electronic device may determine (through internal sensors) that it is low on eggs and milk.)
One of ordinary skill in the art would have recognized that applying the known technique of Prakash to Perry would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Prakash to the teaching of Perry would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such sensors to monitor levels of articles inside a storage container, such as refrigerator with items specified by the user, and alerting the user with a text message to confirm re-ordering of items that are low. Further, applying the technique of Prakash to Perry, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient shopping for, or ordering of, user specified articles when the amount remaining of the article becomes low, thus helping to prevent the user from running out of the item.

Claim 11.  Perry, in view of Glasgow and Perks, teaches the purchase support terminal according to claim 6.  Perry does not teach the following limitations, however, Prakash teaches,
wherein the at least one second processor is further configured to execute the instructions to: 
place an order of the article for which the selling price and the at least one of the shops are notified by the notification unit.  (Prakash [0085] The first electronic device may determine (through internal sensors) that it is low on eggs and milk. Upon this determination, the first electronic device may contact the second electronic device operated by a grocery store. When contacting the grocery store, the first electronic device 502 may provide a payment token to the second electronic device 504, and the grocery store may conduct the payment transaction … After the payment process has concluded, the grocery store may then automatically send the milk and eggs to the household that has the first electronic device.  [0032] An authorization request message may also comprise “transaction information,” such as any information associated with a current transaction, such as the transaction amount, merchant identifier, merchant location, acquirer bank identification number (BIN), card acceptor ID, information identifying items being purchased, etc.)
One of ordinary skill in the art would have recognized that applying the known technique of Prakash to Perry would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Prakash to the teaching of Perry would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such placing an order on a user device for items for sale by a merchant and notifying the merchant of the sold items and the price. Further, applying the technique of Prakash to Perry, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow a more efficient method for a user to purchase items through the use of their device as compared to traditional methods of purchasing an item at a retail location directly with a merchant.  Furthermore, the technique provides advanced notice to the merchant of the item which was purchase, which allows the merchant to prepare the item in advance for the user to pick up at a later time.  Additionally, the technique allows for the merchant to ship the items to the user, as taught by Prakash in paragraph [0085].  

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070073593 A1 to Perry in view of US 20160132821 A1 to Glasgow, and in view of US 20120123673 A1 to Perks, and further in view of US 20050004819 A1 to Etzioni et al (hereafter Etzioni).

Claims 5 and 19. Using the language of claim 5 variant, Perry, in view of Glasgow and Perks, teaches the purchase support apparatus according to claim 1. Perry does not teach the following limitation, however, Etzioni teaches,
wherein the at least one processor is further configured to execute the instructions to: predict a price of the article registered by the user.   (Etzioni [0020] As one example, the facility may in some embodiments use predictive pricing information for items to advise potential buyers of those items in various ways. For example, when providing pricing information for an item to a current customer, a notification may in some embodiments be automatically provided to the customer to advise the customer in a manner based on predicted future pricing information for the item, such as whether the current price is generally a "good buy" price given those predicted future prices, or more specifically whether to buy immediately due to predicted future price increases or to delay buying due to predicted future price drops.)
It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of Etzioni with the teachings of Perry with the motivation that (Etzioni [0007] Thus, it would be beneficial to be able to predict future pricing information for items, such as likely future directions in price changes and/or likely specific future item prices, as doing so would enable buyers and/or intermediate sellers to make better acquisition-related decisions.)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 20070073593 A1 to Perry, in view of US 20160132821 A1 to Glasgow and in view of US 20120123673 A1 to Perks, and further in view of US 20160171479 A1 to Prakash.

Claim 21.  Perry, in view of Glasgow and Perks, teaches the purchase support terminal according to claim 7.  Perry does not teach the following limitations, however, Prakash teaches,
wherein the at least one second processor is further configured to execute the instructions to: 
place an order of the article for which the selling price and the at least one of the shops are notified by the notification unit.  (Prakash [0085] The first electronic device may determine (through internal sensors) that it is low on eggs and milk. Upon this determination, the first electronic device may contact the second electronic device operated by a grocery store. When contacting the grocery store, the first electronic device 502 may provide a payment token to the second electronic device 504, and the grocery store may conduct the payment transaction … After the payment process has concluded, the grocery store may then automatically send the milk and eggs to the household that has the first electronic device.  [0032] An authorization request message may also comprise “transaction information,” such as any information associated with a current transaction, such as the transaction amount, merchant identifier, merchant location, acquirer bank identification number (BIN), card acceptor ID, information identifying items being purchased, etc.)
One of ordinary skill in the art would have recognized that applying the known technique of Prakash to Perry would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Prakash to the teaching of Perry would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such placing an order on a user device for items for sale by a merchant and notifying the merchant of the sold items and the price. Further, applying the technique of Prakash to Perry, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow a more efficient method for a user to purchase items through the use of their device as compared to traditional methods of purchasing an item at a retail location directly with a merchant.  Furthermore, the technique provides advanced notice to the merchant of the item which was purchase, which allows the merchant to prepare the item in advance for the user to pick up at a later time.  Additionally, the technique allows for the merchant to ship the items to the user, as taught by Prakash in paragraph [0085].  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20070073593 A1 to Perry in view of US 20160132821 A1 to Glasgow, and in view of US 20120123673 A1 to Perks, and further in view of US 20070219875 A1 to Toulotte et al (hereafter Toulotte). 

Claim 8.  Perry, in view of Glasgow and Perks, teaches the purchase support terminal according to claim 6.  Regarding the following limitation,
wherein the at least one second processor is configured to execute the instructions to: 
cause the information regarding the selling price of the article and the at least one of the shops to be displayed on a calendar.  
Perry teaches alerting a customer with information regarding the price of the item and merchant information (Perry [0150] …the price alert notification is a toast that notifies the user that an alert has been met and provides basic details including the name of the target product, the anchor alert price, target price, current price and savings, and the name of the merchant..)
Perry does not teach displaying this information on a calendar.  However, Toulotte teaches (Toulotte [0102] After determining a purchase recommendation corresponding to the given event (step 1106), the calendar 400 may display a reminder 600 in said calendar 400 corresponding to the given event, said reminder 600 comprising information corresponding to said event, at least one link to an online store 700, and said purchase recommendation)
It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the technique of Toulotte of displaying the information on a user’s calendar, with the teachings of Perry, with the motivation that it (Toulotte [0004] effectively reminds people of upcoming events and provides efficient means for the people to then purchase items for the upcoming events.)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20070073593 A1 to Perry, in view of US 20160132821 A1 to Glasgow, and in view of US 20120123673 A1 to Perks, and further in view of US 20070219875 A1 to Toulotte and US 20150347969 A1 to Davis (hereafter Davis). 

Claim 9.  Perry, in view of Glasgow and Perks, and further in view of Toulotte, teaches the purchase support terminal according to claim 8.  Perry does not teach the following limitation, however, Davis teaches
wherein the at least one second processor is configured to execute the instructions to: 
cause information regarding an event of the at least one of the shops to be displayed on the calendar. (Davis [0087] FIG. 5 is an exemplary event and promotion calendar interface 500 that provides a listing of events and promotions that are being offered by the advertisers 130. An end-user 105 may select a particular day on the event and promotion calendar 510 and the listing located beneath the calendar may display events or promotions that are being offered by the advertisers on the selected day.)
One of ordinary skill in the art would have recognized that applying the known technique of Davis to Perry would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Davis to the teaching of Perry would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such displaying an event of the shop on the calendar. Further, applying the technique of Davis to the teachings of Perry, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient advertisement to store events, such as sales discounts and promotions, to users that intend to purchase items in a recurring order list at the lowest possible price.  The technique benefits the merchant through potential revenue from the customer, and the customer through cost savings by purchasing items, which are purchased on recurring basis, during a discounted store event.  

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20070073593 A1 to Perry, in view of US 20160132821 A1 to Glasgow, and in view of US 20120123673 A1 to Perks, further in view of US 20070219875 A1 to Toulotte, and further in view of US 10027501 B1 to Watson. 

Claim 10.  Perry, in view of Glasgow and Perks, and further in view of Toulotte, the purchase support terminal according to claim 8.  Regarding the following limitations,
wherein the at least one second processor is further configured to execute the instructions to: 
register information regarding a purchase plan of the user for the article based on the information regarding the selling price and the at least one of the shops displayed on the calendar, 
wherein the at least one first processor is configured to execute the instructions to: notify the user of the purchase plan. 
Perry, in view of Toulotte, teaches the information regarding the selling price and the shop displayed on the calendar, as shown in claim 8, but doesn’t teach registering information regarding a purchase plan, and notifying the user of the purchase plan.
However, Watson teaches register information regarding a purchase plan of the user (Watson column 8 lines 20 – 25 Information receiving module 230 can collect and/or receive information pertaining to purchases that may be made in the future. Information receiving module 230 may collect this information from various sources such as smart devices 125, calendars of the user, events relating to other accounts of the user…)
Watson further teaches notify the user of the purchase plan (Watson column 8 lines 25 – 27 The information may be used to notify the user of an upcoming purchase)
One of ordinary skill in the art would have recognized that applying the known technique of Watson to Perry would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Watson to the teaching of Perry would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such registering a purchase plan of a user and notifying the user with a reminder of the purchase plan. Further, applying the technique of Watson to Perry, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient method for generating sales by a merchant by registering a user’s intent to purchase an item in the future, and then reminding the user at a later time of their intent to purchase the item.  Furthermore, the notification to the user reduces the likelihood that a user forgets to purchase an item that they routinely purchase, which reduces the chance for the inconvenience to the user of running out of that item prior to purchasing additional inventory of the item.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 20070073593 A1 to Perry, in view of US 20160132821 A1 to Glasgow, and in view of US 20120123673 A1 to Perks, further in view of US 20070219875 A1 to Toulotte, further in view of US 20150347969 A1 to Davis, and further in view of US 10027501 B1 to Watson et al (hereafter Watson). 

Claim 20.  Perry, in view of Glasgow, and further in view of Toulotte and Davis, teaches the purchase support terminal according to claim 9.  Regarding the following limitations,
wherein the at least one second processor is further configured to execute the instructions to: 
register information regarding a purchase plan of the user for the article based on the information regarding the selling price and the at least one of the shops displayed on the calendar, 
wherein the at least one first processor is configured to execute the instructions to: notify the user of the purchase plan. 
Perry, in view of Toulotte, and further in view of Davis, teaches the information regarding the selling price and the shop displayed on the calendar, as well as events of the shop to be displayed on a calendar as shown in claim 9, but doesn’t teach registering information regarding a purchase plan, and notifying the user of the purchase plan.
However, Watson teaches register information regarding a purchase plan of the user (Watson column 8 lines 20 – 25 Information receiving module 230 can collect and/or receive information pertaining to purchases that may be made in the future. Information receiving module 230 may collect this information from various sources such as smart devices 125, calendars of the user, events relating to other accounts of the user…)
Watson further teaches notify the user of the purchase plan (Watson column 8 lines 25 – 27 The information may be used to notify the user of an upcoming purchase)
One of ordinary skill in the art would have recognized that applying the known technique of Watson to Perry would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Watson to the teaching of Perry would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such registering a purchase plan of a user and notifying the user with a reminder of the purchase plan. Further, applying the technique of Watson to Perry, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient method for generating sales by a merchant by registering a user’s intent to purchase an item in the future, and then reminding the user at a later time of their intent to purchase the item.  Furthermore, the notification to the user reduces the likelihood that a user forgets to purchase an item that they routinely purchase, which reduces the chance for the inconvenience to the user of running out of that item prior to purchasing additional inventory of the item.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20170300984 A1 to Hurwich teaches an automated inventory system for facilitating the replenishment of goods from retailers.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARTER P BROCKMAN/            Examiner, Art Unit 3628                                                                                                                                                                                            

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628